internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 3-plr-101518-00 date date target state x a b c a date acquiring acquiring parent p this letter responds to a request dated date for supplemental rulings with respect to a ruling letter dated date control number plr- ltr the prior ruling involving the federal_income_tax consequences of a proposed transaction the proposed transaction additional information was submitted in a letter dated date except as modified herein the facts and representations set forth in the prior ruling are still valid the taxpayers have consummated the proposed transaction described in the prior ruling on date the prior ruling involved the acquisition by acquiring of substantially_all the assets of target solely in exchange for acquiring parent voting member interests and the assumption by acquiring of liabilities of target followed by the distribution by target of the acquiring parent voting member interests to its shareholders in complete plr-101518-00 liquidation in a transaction which was ruled to be a reorganization under sec_368 you have now informed us that within a short_period after date acquiring will make a distribution to p which is treated as a division of acquiring parent for federal tax purposes and acquiring parent in the total amount of dollar_figurea any distribution to p will be followed by a distribution in the same amount from p to acquiring parent immediately thereafter acquiring parent will declare and make a distribution of dollar_figurea to its owners the historic target shareholders all of the distributions described above will be referred to as the distribution at the time of the distribution all of the shareholders of target will be voting member interest holders of acquiring parent in the same proportion as their previous ownership in target you have modified representations a b c q and r of the prior ruling to read as follows a b c q the fair_market_value of the acquiring parent member interests received in the transaction determined immediately after the distribution by each shareholder of target plus the money received pursuant to the distribution by each such target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the exchange acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the transaction for purposes of this representation amounts paid_by target to dissenters amounts used by target to pay its reorganization expenses amounts paid_by target to shareholders who receive cash or other_property including the distribution and all redemptions and distributions except for regular normal dividends made by target immediately preceding the transfer will be included as assets of target held immediately prior to the transaction acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction except for dispositions made in the ordinary course of business transfers described in sec_368 and the distribution there is no plan or intention for p acquiring or acquiring parent ie the issuing_corporation as defined in sec_1_368-1 or any person related as defined in sec_1_368-1 to p acquiring or acquiring parent to acquire during the five year period beginning on the date of the transaction with consideration other than acquiring parent voting member interests the acquiring parent voting member interests furnished in exchange for a proprietary interest in target in the proposed transaction either directly or through any transaction agreement or plr-101518-00 arrangement with any other person r during the five year period ending on the date of the proposed transaction none of the following will have acquired target stock with consideration other than acquiring parent voting member interests either directly or through any transaction agreement or arrangement with any other person p acquiring acquiring parent or any person related as defined in sec_1_368-1 to p acquiring or acquiring parent neither target nor any person related as defined in sec_1_368-1 determined without regard to sec_1_368-1 to target will have acquired target stock with consideration other than acquiring parent voting member interests or target stock either directly or through any transaction agreement or arrangement with any other person other than the distribution and no distributions except for ordinary normal regular dividend distributions made pursuant to target's historic dividend paying practice will have been made with respect to target stock either directly or through any transaction agreement or arrangement with any other person other than the distribution the aggregate value of the acquisitions redemptions and distributions described in paragraphs if any representation q above and the distribution will not exceed percent of the value without giving effect to the acquisitions redemptions and distributions if any and the distribution of the proprietary interests in target on the effective date of the proposed transaction you have also made the following additional representation regardless of whether the distribution is treated as other_property transferred by acquiring in the reorganization transaction acquiring will acquire from target at least percent of the fair_market_value of the assets of target solely in exchange for voting member interests of acquiring parent for purposes of this representation amounts paid to dissenting target shareholders and liabilities of target assumed by acquiring within the meaning of sec_357 shall be treated as money paid for such property in light of the additional facts and representations described above ruling sec_2 and of the prior ruling should be renumbered as ruling sec_3 and respectively and are reaffirmed each of those rulings will have the same effect as if completely set forth in this letter all the other rulings in the prior ruling are null and void however the following plr-101518-00 rulings are added for federal_income_tax purposes target will be treated as having transferred all of its assets except for dollar_figurea to acquiring in exchange for acquiring parent voting member interests and the assumption of target liabilities by acquiring followed by the distribution by target of the acquiring parent voting member interests and dollar_figurea to its shareholders in exchange for their target stock the transfer by target of substantially_all of its assets to acquiring in exchange for acquiring parent voting member interests and acquiring’s assumption of target’s liabilities followed by target’s distribution of the acquiring parent voting member interests and the dollar_figurea to its shareholders in complete_liquidation will be a reorganization under sec_368 for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets of target acquiring parent acquiring and target will each be a_party_to_a_reorganization pursuant to sec_368 no gain_or_loss will be recognized by acquiring on receiving the target assets in exchange for acquiring parent voting member interests sec_1_1032-2 acquiring parent's basis in its acquiring member interests will be equal to the basis target had in the target assets prior to the transaction decreased but not below zero by the amount of liabilities assumed by acquiring within the meaning of sec_357 sec_1_358-6 no gain_or_loss will be recognized by the shareholders of target who receive only acquiring parent voting member interests in exchange for target stock sec_354 gain will be recognized by those target shareholders who receive cash and other_property in addition to the acquiring parent voting member interests in exchange for their target stock but not in excess of the amount of cash and other_property received sec_356 if the exchange has the effect of the distribution of a dividend then the amount of the gain recognized that is not in excess of the shareholder's ratable share of undistributed_earnings and profits will be treated as a dividend sec_356 no loss will be recognized on the exchange sec_356 the basis of the acquiring parent voting member interests received by each shareholder of target will equal the basis of the target stock surrendered by such shareholder in exchange therefor decreased by the amount of any money and the fair_market_value of any other_property received by the target shareholder and increased by the amount that was treated as a dividend and the amount of gain to the target shareholder that is recognized in the exchange not including any portion plr-101518-00 of such gain which was treated as a dividend sec_358 no gain_or_loss will be recognized by target on the distribution of acquiring parent voting member interests and cash to its shareholders in pursuance of the plan_of_reorganization sec_361 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely yours assistant chief_counsel corporate by senior technician reviewer branch
